DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The disclosure relates to…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 0051 – controller 2, paragraphs 0054-0055 – controller 24.  
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  (Figures 1 and 4)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedrich, et al. (US 2002/0080911).
Regarding claim 1, Friedrich discloses “an active detuning facility (Fig. 2, ref.# AV; paragraph 0014); and a passive detuning facility (Fig. 2, ref.# D1, D4; paragraph 0014), wherein the passive detuning facility and the active detuning facility have substantially separate circuits (See Figure 2).”
Regarding claim 2, Friedrich discloses “wherein a component necessary for detuning is configured redundantly (Fig. 2, ref.# D1, D4) in the active detuning facility and/or the passive detuning facility.”
Regarding claims 3 and 4, Friedrich discloses “at least one monitoring signal output (Fig. 2, ref.# HF Output) for a monitoring signal, wherein the local coil is configured to signal with the at least one monitoring signal a functional status of the passive detuning facility and/or the active detuning facility.” (paragraph 0014)

Allowable Subject Matter
Claims 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 5, the prior art does not teach and/or suggest “wherein the local coil actuation and the local coil monitoring have substantially separate circuits” in combination with the other limitations set forth in the claim 5.
Regarding independent claim 8, the prior art does not teach and/or suggest “wherein the local coil actuation and the local coil monitoring have substantially separate circuits” in combination with the other limitations set forth in the claim 8.
Regarding independent claim 10, the prior art does not teach and/or suggest “receiving a fault signal at the detuning monitoring input of the local coil monitoring, which signals malfunctioning of the active detuning facility and/or the passive detuning facility of the local coil” in combination with the other limitations set forth in the claim 10.
Regarding independent claim 14, the prior art does not teach and/or suggest “wherein the body coil control and the body coil monitoring system have substantially separate circuits” in combination with the other limitations set forth in the claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li, et al. (US 2014/0210475) teaches a local coil with an active detuning circuit and a passive detuning circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
September 14, 2021